COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
  THE STATE OF TEXAS,                                            No. 08-21-00216-CR
                                                  §
                        State,                                     Appeal from the
                                                  §
  v.                                                              210th District Court
                                                  §
  IVAN GABALDON,                                               of El Paso County, Texas
                                                  §
                         Appellee.                               (TC# 20210D02909)
                                                  §

                                          O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until July 19, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Yvonne Rosales, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before July 19, 2022.

       IT IS SO ORDERED this 20th day of June, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.